DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

US Patent 11,297,313 B2
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of US 11,297,313 B2.

Instant 17/677,807
US 11,297,313 B2
1. A prediction method for decoding, comprising:
11. A prediction method for decoding, comprising:
acquiring reference samples adjacent to at least one side of a coding block;
acquiring reference samples adjacent to at least one side of a decoding block;
determining a reference point from the at least one side and determining reference sample positions corresponding to the at least one side according to a preset number of samples, wherein the determining comprises:
determining a reference point from the at least one side and determining reference sample positions to be selected corresponding to the at least one side according to a preset number of samples, wherein the determining comprises:
determining, when the length of the at least one side is 8 and the preset number of samples is 2, the reference sample positions corresponding to the at least one side to be 2 and 6;
determining, when the length of the at least one side is 8 and the preset number of samples is 2, the reference sample positions to be selected corresponding to the at least one side to be 2 and 6,
deriving reference samples corresponding to the reference sample positions from the reference samples; and
selecting reference samples corresponding to the reference sample positions to be selected from the reference samples based on the reference sample positions to be selected; and
performing prediction on the coding block based on the derived reference samples.
performing prediction decoding on the decoding block based on the selected reference samples.


Although the claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application falls within the scope of claim 11 of Patent US 11,297,313 B2.

Regarding claims (2-20), claims (2-20) in the instant application correspond to claims (2-4, 1, 5-17, 11 & 11), respectively, in Patent US 11,297,313 B2. 

Co-Pending Application 17/677,802
Claims 1-12, 14 & 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of Co-pending Application No. 17/677,802.

Instant 17/677,807
Co-Pending 17/677,802
1. A prediction method for decoding, comprising:
14. A prediction method for decoding, comprising:
acquiring reference samples adjacent to at least one side of a coding block;
acquiring reference samples adjacent to at least one side of a coding block;
determining a reference point from the at least one side and determining reference sample positions corresponding to the at least one side according to a preset number of samples, wherein the determining comprises:
determining a reference point from the at least one side and determining reference sample positions corresponding to the at least one side according to a preset number of samples, wherein the determining comprises:
determining, when the length of the at least one side is 8 and the preset number of samples is 2, the reference sample positions corresponding to the at least one side to be 2 and 6;
determining, when the length of the at least one side is 8 and the preset number of samples is 2, the reference sample positions corresponding to the at least one side to be 2 and 6,
deriving reference samples corresponding to the reference sample positions from the reference samples; and
deriving reference samples corresponding to the reference sample positions from the reference samples; and
performing prediction on the coding block based on the derived reference samples.
performing prediction on the coding block based on the derived reference samples.


Although the claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application falls within the scope of claim 14 of Co-pending Application No. 17/677,802.

Regarding claims (2-13, 15 & 17-20), claims (2-13, 15 & 17-20) in the instant application correspond to claims (4-14, 3, 16-18 & 17), respectively, in Co-pending Application No. 17/677,802.

Co-Pending Application 17/677,810
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of Co-pending Application No. 17/677,810.

Instant 17/677,807
Co-Pending 17/677,810
1. A prediction method for decoding, comprising:
13. A prediction method for decoding, comprising:
acquiring reference samples adjacent to at least one side of a coding block;
acquiring reference samples adjacent to at least one side of a coding block;
determining a reference point from the at least one side and determining reference sample positions corresponding to the at least one side according to a preset number of samples, wherein the determining comprises:
determining a reference point from the at least one side and determining reference sample positions corresponding to the at least one side according to a preset number of samples;
determining, when the length of the at least one side is 8 and the preset number of samples is 2, the reference sample positions corresponding to the at least one side to be 2 and 6;
determining, when the length of the at least one side is 8 and the preset number of samples is 2, the reference sample positions corresponding to the at least one side to be 2 and 6,
deriving reference samples corresponding to the reference sample positions from the reference samples; and
deriving reference samples corresponding to the reference sample positions from the reference samples; and
performing prediction on the coding block based on the derived reference samples.
performing prediction on the coding block based on the derived reference samples,


Although the claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application falls within the scope of claim 13 of Co-pending Application No. 17/677,802.

Regarding claims (2-20), claims (2-20) in the instant application correspond to claims (3-19, 13 & 13), respectively, in Co-pending Application No. 17/677,810

Co-Pending Application 17/677,813
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of Co-pending Application No. 17/677,813.

Instant 17/677,807
Co-Pending 17/677,813
1. A prediction method for decoding, comprising:
11. A prediction method for decoding, comprising:
acquiring reference samples adjacent to at least one side of a coding block;
acquiring reference samples adjacent to at least one side of a coding block;
determining a reference point from the at least one side and determining reference sample positions corresponding to the at least one side according to a preset number of samples, wherein the determining comprises:
determining a reference point from the at least one side and determining reference sample positions corresponding to the at least one side according to a preset number of samples, wherein the determining comprises:
determining, when the length of the at least one side is 8 and the preset number of samples is 2, the reference sample positions corresponding to the at least one side to be 2 and 6;
determining, when the length of the at least one side is 8 and the preset number of samples is 2, the reference sample positions corresponding to the at least one side to be 2 and 6,
deriving reference samples corresponding to the reference sample positions from the reference samples; and
deriving reference samples corresponding to the reference sample positions from the reference samples; and
performing prediction on the coding block based on the derived reference samples.
performing prediction on the coding block based on the derived reference samples.


Although the claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application falls within the scope of claim 11 of Co-pending Application No. 17/677,813.

Regarding claims (2-20), claims (2-20) in the instant application correspond to claims (2-4, 1, 5-17, 11 & 11), respectively, in Co-pending Application No. 17/677,813

Allowable Subject Matter
Claims 1-20 would be allowable over prior art upon overcoming the Double Patenting rejection of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707. The examiner can normally be reached M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL CHANG/Primary Examiner, Art Unit 2487